Citation Nr: 0720143	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-32 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2001 for the grant of a 50 percent disability rating for 
headaches, to include whether there was clear and 
unmistakable error (CUE) in an April 1996 rating decision 
which assigned an initial 10 percent rating for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an eye disability 
manifested by blurred vision.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to October 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (the RO).

Procedural history

The veteran was initially granted service connection for a 
headache condition in an unappealed April 1996 rating 
decision.  A 10 percent disability rating was assigned.

In May 2001, the veteran requested an increase in the 
disability rating assigned his service-connected headache 
condition and also requested service connection for sinusitis 
and an eye disability manifested by blurred vision.  An April 
2002 rating decision denied each of the claims, and the 
veteran appealed.

During the pendency of the appeal, the RO issued another 
rating decision in September 2003 which granted an increase 
in the disability rating assigned the veteran's headache 
condition, from 10 to 50 percent.  The increase was made 
effective May 17, 2001, the date of the veteran's increased 
rating claim.  The veteran subsequently perfected an appeal 
as to the effective date of the increase.  

Following this appeal, the veteran presented testimony at a 
videoconference hearing before the undersigned in January 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  At the hearing the veteran 
raised a new claim, essentially contending that the April 
1996 rating decision which assigned an initial 10 percent 
rating for his headache condition was the product of clear 
and unmistakable error (CUE).  A claim of clear and 
unmistakable error (CUE) is related to a claim for an earlier 
effective date, and both issues are, therefore, before the 
Board.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) 
(appellant reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (to be awarded earlier 
effective date, veteran must show CUE in RO decision 
disallowing higher rating).  

The Board subsequently remanded the case in January 2006 for 
the purpose of ensuring compliance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining VA examinations regarding the veteran's claimed 
sinusitis and eye disabilities.  The Board also requested 
that the agency of original jurisdiction consider the 
veteran's CUE claim in the first instance.  After the 
additional development requested by the Board was 
accomplished, the Appeals Management Center (AMC) again 
denied the veteran's claims in an October 2006 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.  

Issues not on appeal

The Board's January 2006 decision also denied service 
connection for impotence, "cramps of the lower and upper 
body," and hearing loss.  The same decision also determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously-denied service-connection 
claims for tinnitus, hypertension, and a low back disability.  
These issues have accordingly been resolved by the Board and 
will be discussed no further herein.

The January 2006 Board decision also reopened the veteran's 
previously-denied service-connection claim for athlete's foot 
and remanded the matter for an additional VA examination.  
After such development was accomplished, service connection 
for athlete's foot was granted by the AMC in a September 2006 
rating decision.  A noncompensable disability rating was 
assigned.  To the Board's knowledge, the veteran has not 
appealed the assigned rating and that issue is therefore not 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [holding that where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability].

As noted in the Introduction to the Board's January 2006 
decision, the veteran testified at his videoconference 
hearing that he had lost his previous job due to headaches, 
and that he has been unable to keep a job since.  This raises 
an informal claim for a total disability rating based on 
individual unemployability (TDIU), which is REFERRED to the 
RO for initial action.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).


FINDINGS OF FACT

1.  The veteran was granted service connection for a headache 
condition in an April 1996 rating decision which assigned a 
10 percent rating.  

2.  The April 1996 rating decision failed to consider 
evidence favorable to the veteran's claim, which demonstrated 
that the veteran's headache condition at that time was 
productive of multiple prostrating headaches each week which 
caused severe economic inadaptability.  

3.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's sinusitis 
is related to his military service.

4.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran currently has 
an eye disability manifested by blurred vision.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision was based on clear and 
unmistakable error (CUE), and a 50 percent disability rating 
is assigned for the veteran's headache condition from 
December 1, 1994.  38 C.F.R. §§ 3.105, 3.400, 4.124a, 
Diagnostic Code 8100 (1996).  

2.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Service connection for an eye disability manifested by 
blurred vision is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2001, January 2006, and June 2006 
which were specifically intended to address the requirements 
of the VCAA.  The June 2001 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).  

The June 2006 letter also notified the veteran that the 
effective date for an assigned rating would be based on such 
factors as "[w]hen we received your claim" and "[w]hen the 
evidence shows a level of disability that supports a certain 
rating under the rating schedule or other applicable 
standards."  With respect to his CUE claim, the June 2006 
letter also advised the veteran that "a clear and 
unmistakable error is an error that is undebatable, so that 
it can be said that reasonable minds could only conclude that 
the previous decision was fatally flawed at the time it was 
made."

[The Board notes in passing that although the veteran was 
provided with VCAA notice regarding his CUE claim, such was 
unnecessary.  The Court has consistently held that the 
provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE, as the 
resolution of such case hinges on only the evidence that was 
before the RO at the time it rendered the decision in which 
the veteran is alleging CUE.  Therefore, as a practical 
matter, the veteran could not submit any evidence 
contemporaneous with the current appeal which could 
potentially change the outcome.  As such, VCAA notice is not 
required.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).]

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the January 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2006 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the January 2006 letter instructed the veteran 
to "complete and return an attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received."  With 
respect to VA medical records, the January 2006 letter 
advised the veteran that if "you have received treatment at 
a [VA] facility, furnish the date(s) and place(s) . . . [w]e 
will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2006 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, although partial notice was arguably provided 
by the June 2001 VCAA letter.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  In the instant case, the veteran was 
provided with VCAA notice via the June 2001, January 2006, 
and June 2006 VCAA letters.  His claims were then 
readjudicated in the October 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the veteran was notified of 
elements (2), (3), and (5), by virtue of the June 2001, 
January 2006, and June 2006 VCAA letters.  The June 2006 
letter also provided notice of the information and evidence 
needed to obtain the highest possible disability rating for 
any potential grant of service connection, thereby satisfying 
the requirements of element (4).  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [noting that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, statements from 
several physicians, and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned at a January 2005 
videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an effective date earlier than May 17, 
2001 for the grant of a 50 percent disability rating for 
headaches, to include whether there was CUE in an April 1996 
rating decision which assigned an initial 10 percent rating 
for headaches.

The veteran is seeking an effective date earlier than May 17, 
2001 for the assignment of a 50 percent rating for his 
service connected headache condition.  He specifically 
maintains that the April 1996 rating decision which assigned 
an initial 10 percent rating was the product of CUE, and that 
but for said error a maximum 50 percent rating would have 
been assigned from the effective date of service connection.  

Pertinent Law and Regulations

Finality of claims

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  See 38 C.F.R. §§ 20.302, 20.1103 (2006).

In the April 1996 rating decision, the RO granted the veteran 
service connection for a headache condition and assigned a 10 
percent rating.  The veteran was notified of the RO's April 
1996 rating decision in a letter dated May 6, 1996.  He did 
not initiate an appeal.  Thus, the April 1996 decision became 
final and will be accepted as correct in the absence of CUE.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.105, 20.302, 20.1103 (2006).

CUE

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.  

Rating criteria in effect at the time of the April 1996 
rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  As such, in evaluating the 
claim, the Board must utilize the rating criteria for 
headaches in effect in April 1996.  Diagnostic Code 8100 
regarding migraine headaches has remained unchanged since 
April 1996 in any event.  It provides as follows:

50 % with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % with characteristic prostrating attacks 
occurring on an average of once per month over the 
last several months;

10 % with characteristic prostrating attacks 
averaging one in two months over the last several 
months;

38 C.F.R. § 4.124a, Diagnostic Code 8100 (1996).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  See, e.g., Fenderson v. West, 12 
Vet. App. 119 (1999) [in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack].  According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."

Analysis

As indicated above, this matter must be resolved by reviewing 
the evidence and applying the law that was before the RO in 
April 1996, and determining whether, as the veteran claims, 
it is undebatable that the evidence of record at that time 
established that he was entitled to a rating of 50 percent 
for his service-connected headache condition.

The Board once again notes the very high standard (i.e. 
"undebatable") which is applied with respect to CUE claims.  
Errors that are "clear and unmistakable" are undebatable; 
that is, reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
See Fugo, supra.  Moreover, to present a valid claim of CUE, 
the claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).

The evidence of record at the time of the April 1996 rating 
decision consists primarily of VA outpatient treatment 
records and statements from two VA physicians, Drs. S.P. and 
R.L.  The VA treatment records reflect extensive treatment 
for headaches throughout the early and mid 1990s.  Various VA 
physicians commented that the veteran's headaches occurred 
approximately twice weekly and would sometimes last as long 
as two to three days.  Each occurrence was reported to be 
severe, with each attack often being accompanied by nausea, 
vomiting, blurred vision, dizziness, and photophobia.  

Statements from Drs. S.P. and R.L. reflect similar findings.  
In a February 1995 statement, Dr. S.P. noted that the veteran 
was experiencing one to two headaches per week of two to 
three days duration which were typically accompanied by 
nausea, vomiting, and photophobia.  An aggressive treatment 
regimen consisting of multiple prescription medications was 
being employed.  Yet despite such treatment, Dr. S.P. 
remarked that the veteran's headache condition would "impair 
his judgment and quick action in case of emergency 
situations" while performing his duties as a VA police 
officer, and that he would "not be able to function 
appropriately" in that position.  

Dr. R.L.'s letter echoed the sentiments expressed by Dr. S.P. 
to the effect that the veteran's migraine headache condition 
would prevent him from continuing in his job as a police 
officer.  Dr. R.L.'s letter referenced not only Dr. S.P.'s 
statement, but also the conclusion of another VA physician, 
Dr. C., who likewise concluded that the veteran was "not 
physically qualified to perform VA police duties, based on 
migraine headaches."

As outlined above, Diagnostic Code 8100 as in effect in April 
1996 provides various disability ratings for headaches based 
on three primary factors: headache frequency, severity, and 
effect on employment.  A 50 percent rating in particular 
requires "very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability."  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1996).  VA 
treatment records and Dr. S.P.'s statement establishes that 
during the relevant period, the veteran's headaches occurred 
on average one to two times per week for two to three days 
duration (i.e. headache pain covering two to six days per 
week).  Such intervals fall squarely into the "very 
frequent" and "prolonged" requirement outlined in the 
rating criteria.  

The headaches also meet the "completely prostrating" 
requirement of Diagnostic Code 8100.  The record in April 
1996 revealed that the veteran's headaches were consistently 
accompanied by nausea, vomiting, dizziness, blurred vision, 
and photophobia.  Bed rest and extensive use of prescription 
medication was required for treatment.  Given the severity of 
these symptoms, the Board believes that the record in April 
1996 demonstrated complete prostrating attacks.

Finally, the medical evidence of record in April 1996 clearly 
demonstrated severe economic inadaptability.  To be sure, no 
less than two VA physicians determined that the frequency and 
severity of the veteran's headaches rendered him unable to 
continue in his position as a police officer.  The veteran 
was terminated from his job specifically because his headache 
pain rendered him unable to continue.  

In short, the evidence of record in April 1996 uniformly 
reflected very frequent headaches (one to two per week of two 
to three days duration), which were completely prostrating in 
nature (routinely accompanied by nausea, vomiting, dizziness, 
blurred vision, and photophobia) and which were productive of 
severe economic inadaptability (caused the veteran to be 
terminated from his job).  Such is consistent with a 50 
percent rating.  

The Board has scoured the evidence of record in search of 
some plausible basis for the assignment of a 10 percent 
rating in the April 1996 rating decision.  Such efforts have 
proven unsuccessful.  The medical records on file at the time 
with one voice demonstrate very frequent completely 
prostrating headaches which caused the veteran to lose his 
job.  Evidence of less severe symptoms was simply not of 
record at the time of the initial rating.  The RO simply 
failed to consider the evidence that was overwhelmingly in 
favor of the veteran's claim.  The Board is therefore left 
with the inescapable conclusion that the RO's assignment of 
an initial 10 percent rating was the product of CUE.  The 
evidence of record in April 1996 clearly and undebatably 
reflects symptomatology congruent with a maximum 50 percent 
rating under Diagnostic Code 8100.  Reasonable minds could 
not differ as to this conclusion.  

Accordingly, a 50 percent rating for the veteran's service-
connected headache condition is warranted from the effective 
date of service connection, December 1, 1994.  To that 
extent, the appeal is granted.

2.  Entitlement to service connection for sinusitis.

The veteran also seeks service connection for sinusitis.  He 
essentially contends that he was treated for this condition 
in service and that his current sinusitis diagnosis is part 
and parcel of the same disease process.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

Both private and VA outpatient treatment records reflect 
multiple diagnoses of sinusitis.  The June 2006 VA examiner 
likewise provided a diagnosis of "recurrent acute 
rhinosinusitis."  The first Hickson element has therefore 
been satisfied.  Service medical records also indicate 
treatment for rhinitis and sinusitis on multiple occasions in 
1978 and 1979, thereby satisfying the second Hickson element.

The key question in the instant case is the final Hickson 
element, medical nexus.  There is only one competent medical 
opinion addressing this issue - that of the June 2006 VA 
examiner.  After reviewing the medical history contained in 
the claims file and performing a physical examination of the 
veteran, the examiner concluded that the veteran's recurrent 
rhinosinusitis is unrelated to the sinus infections he was 
treated for in service in the late 1970s.  The examiner 
further explained that the veteran's current sinusitis 
represented an acute infectious process which resolved 
between each episode.  No contradictory medical opinion is of 
record.

The only other evidence in the claims file serving to link 
the veteran's current sinusitis to his period of service are 
the veteran's own statements.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [noting that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to report his symptoms, his statements as to the 
etiology of his condition do not represent competent medical 
evidence and are accordingly lacking in probative value.

The third Hickson element has therefore not been met and the 
veteran's claim fails on that basis.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for an eye disability 
manifested by blurred vision.

The veteran also seeks service connection for an eye 
disability manifested by blurred vision.  He essentially 
contends that he began to experience eye irritation and 
blurred vision in service, and that such problems have 
continued to the present.

The pertinent law and regulations regarding service 
connection have been outlined above and will not be repeated 
here.

Analysis

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  The veteran, however, has failed to produce or 
identify any competent medical evidence which provides a 
diagnosis of an eye disability.  While treatment records over 
the years include sporadic complaints of blurred vision 
(usually accompanying headaches), the same records are 
pertinently negative for treatment or diagnosis of an eye 
disability.  To the contrary, vision has routinely been noted 
as 20/20 (corrected) in each eye.  

An examination by a VA ophthalmologist in June 2006 again 
failed to note any eye disease or abnormality.  The examiner 
concluded that to the extent the veteran has blurred vision, 
such is the result of "simple refractive error and 
presbyopia."  Refractive error and presbyopia, however, are 
congenital or developmental conditions for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2006); see also VA Adjudication Procedure Manual, M21-1, 
Part VA, para. 11.07; McNeely v. Principi, 3 Vet. App. 357 
[holding that presbyopia is a refractive error for which 
service connection may not be granted].

The only evidence of record which suggests that the veteran 
has an eye disability is his own statements.  As explained 
above, however, as a lay person without medical training the 
veteran is not qualified to render a medical opinion 
regarding matters such as the presence or diagnosis of 
disease.  See Espiritu, supra.  The veteran's statements to 
the effect that he has an eye disability therefore do not 
represent competent medical evidence.

Because the record contains no competent medical evidence 
diagnosing an eye disability, service connection is not 
warranted.  See Brammer, supra.  Throughout the six years 
this claim has been pending, the veteran has had ample 
opportunity to submit evidence demonstrating the existence of 
an eye disability.  He has also been repeatedly notified, 
including in the June 2001 and January 2006 VCAA letters, of 
the need to submit evidence of a current disability.  This he 
has not done.  See 38 U.S.C.A. § 5107(a) (West 2002) [noting 
that it is a claimant's responsibility to support a claim for 
VA benefits].

In short, for reasons expressed immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
eye disability manifested by blurred vision.  The benefit 
sought on appeal is accordingly denied.

[The Board observes in passing that to the extent the 
veteran's blurred vision is a symptom of his service-
connected headache condition, he is being compensated for 
such by virtue of the 50 percent rating the Board has 
assigned.  As explained immediately above, however, there is 
no evidence suggesting the presence of an independent eye 
disability.  As such, service connection for an eye 
disability is not warranted.]





	(CONTINUED ON NEXT PAGE)


ORDER

As the April 1996 rating decision was clearly and 
unmistakably erroneous, an initial 50 percent disability 
rating for headaches is assigned from December 1, 1994, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Service connection for sinusitis is denied.

Service connection for an eye disability manifested by 
blurred vision is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


